DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: that the changed to the claim languages (see claim 16 as amended to include limitations of allowable claim 20 and newly added independent claim 21 is as same as claim 16).   Further, The prior art  as a whole does not teach or fairly suggest the specific limitations of:” a light source disposed at the base about the component and configured to emit the light incident on the collet disk; an optical targeting mechanism configured to identify a three-dimensional location of the component on the base from the light reflected toward the area of the base by the collet disk;  16-9011-US-DIVPage 13 of 15a servo mechanism coupled to the body and configured to manipulate the body in three-dimensions “, this in combination w/ the rest of the limitation as set forth in details in each of independent claims 16 and 21.  Thus,  claims 16-19 and 21-24 are found to be allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH N TRINH whose telephone number is (571)272-4569. The examiner can normally be reached M-TH ~6:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MINH N TRINH/Primary Examiner, Art Unit 3729                                                                                                                                                                                                        

mt